UNITED STATES DISTRICT COURT                                        NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK


GOVERNMENT EMPLOYEES INSURANCE
CO., GEICO INDEMNITY CO., GEICO
                                                                   MEMORANDUM & ORDER
GENERAL INSURANCE CO., AND GEICO
CASUALTY CO.,                                                           18-cv-5735-ERK-SJB
                                 Plaintiffs,
                – against –
DANIEL J. YOO, M.D., WESTERN JANEDA
ORTHOPEDICS OF NEW JERSEY, L.L.C.,
GREGORY S. TAMAGNINI, D.P.M., RICHARD
BRAVER, D.P.M, STAR HEALTH
MANAGEMENT, L.L.C., HACKENSACK
SURGERY CENTER, L.L.C.,
                                 Defendants.


Korman, J.:
        GEICO alleges that defendants conspired to submit fraudulent no-fault insurance

reimbursements relating to medical treatment and facility fees incurred by car accident victims. I

ordered the parties to address the advisability of transfer to the District of New Jersey in the interest

of justice.

                                          BACKGROUND

        Hackensack Surgery Center is an ambulatory care facility located in New Jersey, managed

by Star Health Management, a New Jersey limited liability company, and Dr. Richard Braver, a

New Jersey podiatrist. Am. Compl. ¶¶ 4, 12, 14, 15, ECF No. 24. Braver is the managing member

of both Hackensack Surgery Center and Star Health Management. Id. ¶ 14. Hackensack Surgery

Center’s business operates by “provid[ing] surgical facility space to physicians and other

healthcare providers, and generated revenue,” in part, “by charging facility fees to GEICO and


                                                   1
other automobile insurers in connection with the surgical procedures it hosted.” Id. ¶ 77. “As a

result, [its] business depended on patient referrals from physicians and other healthcare providers.”

Id. ¶ 78.

        One of those physicians is Dr. Daniel J. Yoo, a New Jersey resident, who operates Western

Janeda Orthopedics, a New Jersey-based medical professional limited liability company. Id. ¶¶ 4,

11. Beginning in 2010, Yoo began referring patients to Hackensack Surgery for surgical

procedures. E.g., id. ¶ 91. In 2014, Yoo also began to operate Western Janeda out of Flushing,

New York, without registering the business with New York authorities. Id. ¶¶ 106, 110. Around

that same time, Yoo “began to refer large numbers of GEICO insureds from the Flushing Clinic to

Hackensack Surgery.” Id. ¶ 110. In turn, Hackensack Surgery Center billed GEICO for facility

fees corresponding to treatment for car accident victims. Id. ¶ 310. These no-fault insurance

benefits—“Personal Injury Protection” or “PIP” benefits—are assignable to healthcare providers

by insureds under New Jersey and New York law. Id. ¶¶ 25, 39.

        In return for referring patients to Hackensack Surgery, Yoo received an ownership interest

in the facility, which fluctuated depending on the volume of his referrals. Id. ¶¶ 79, 81, 84, 87. For

example, Yoo’s ownership interest in Hackensack Surgery increased “from 10 percent in 2011, to

approximately 14 percent in 2012, to approximately 16 percent in 2013, to approximately 23

percent in 2014.” Id. ¶ 87. Yoo did not make a financial investment in the facility in exchange for

this ownership interest; rather, “the primary ‘investment’ that Yoo made in Hackensack Surgery

was his agreement to provide a steady stream of patient referrals.” Id. ¶ 86.

        Hackensack Surgery never disclosed Yoo’s ownership interest to the New Jersey

Department of Health, as required by law. Id. ¶¶ 83, 88, 90, 99. Indeed, on December 8, 2014, the

New Jersey Department of Health sent Braver, as managing partner of Hackensack Surgery, a



                                                  2
letter detailing the facility’s noncompliance with New Jersey law regarding the disclosure of Yoo’s

ownership interest. Id. ¶ 100. Independently, such kickback schemes are illegal. See N.J.A.C. §

13:35-6.17(c)(1). Because insurers are only required to reimburse entities who are in compliance

with state licensing laws and regulations, see 11 N.Y.C.R.R. § 65-3.16(a)(12); Varano, Damian &

Finkel, L.L.C. v. Allstate Ins. Co., 366 N.J. Super. 1, 6 (App. Div. 2004), GEICO alleges that

Hackensack Surgery’s requests for PIP reimbursements were fraudulent.

       In addition to the fraudulent facility fees, GEICO alleges that the services and procedures

billed by Yoo included overcharges for minor injuries, falsified visit times, and unnecessary

surgical procedures and follow-up exams. See Am. Compl. ¶¶ 135-286. Moreover, GEICO alleges

that Yoo enlisted Dr. Gregory S. Tamagnini, a New Jersey podiatrist, to assist in shoulder surgery

and other procedures, in violation of applicable licensing and practice standards. Id. ¶¶ 277-286.

This alleged fraud is laid out in detail in the amended complaint, which highlights several pertinent,

patient-specific examples. See id. ¶¶ 135-286. GEICO alleges that it is not responsible for those

payments either.

       The majority of the allegedly fraudulent facility fee reimbursement requests made to

GEICO by Hackensack Surgery involve the treatment of New Jersey patients, although some

claims relating to New York patients were submitted to GEICO’s offices in the Eastern District of

New York. Compare id. Ex. 2, ECF No. 24-3 (representative sample of Hackensack Surgery

claims listing more than 2,000 allegedly fraudulent claims), with Perdomo Decl. ¶ 7, ECF No. 40-

2 (noting that Hackensack Surgery “submitted more than 250 claims to GEICO under New York

automobile insurance policies” to GEICO’s offices in New York). It is unclear how many of

Western Janeda’s fraudulent claims involved New York patients treated by Yoo in New York.

Compare Am. Compl. ¶ 109 (“[P]rior to 2014, Western Janeda unlawfully operated in New York



                                                  3
on only a handful of occasions.”) and id. ¶ 110 (noting that in 2014 Yoo began to operate in New

York “on a regular basis”), with Am. Compl., Exs. 1, 1a, ECF Nos. 24-1, 24-2 (representative

sample of Western Janeda claims, listing about 1,800 of 6,100 claims submitted before the year

2014 without specifying which involved New York patients treated in New York).

       Based on the events described above, GEICO sets forth thirteen causes of action. First, it

seeks a declaratory judgment that Hackensack Surgery and Western Janeda have no right to the

reimbursements they sought. Id. ¶¶ 328-335 (First Cause of Action). Next, it asserts civil RICO

claims against Yoo, Braver, Tamagnini, Star Health, and Western Janeda under 18 U.S.C.

§ 1962(c) and (d). Id. ¶¶ 336-342, 343-349, 374-380, 381-387 (Second, Third, Eighth, and Ninth

Causes of Action). GEICO also asserts common law fraud against all defendants, id. ¶¶ 350-356,

357-364, 388-394, 395-402 (Fourth, Fifth, Tenth, and Eleventh Causes of Action), and unjust

enrichment against all defendants, id. ¶¶ 365-370, 403-408 (Sixth and Twelfth Causes of Action),

Finally, GEICO brings claims under the New Jersey Insurance Fraud Prevention Act against all

defendants. Id. ¶¶ 371-373, 409-411 (Seventh and Thirteenth Causes of Action).

       After Braver, Star Health Management, and Hackensack Surgery Center (collectively,

“moving defendants”) moved to dismiss GEICO’s federal RICO and state law claims for lack of

personal jurisdiction, improper venue, and failure to state a claim, ECF No. 39, I determined that

transfer to the District of New Jersey might be appropriate and ordered the parties to address the

advisability of transfer, 7/26/2019 Order.

                                             DISCUSSION
       “For the convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought or to




                                                 4
any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). 1 A court may

sua sponte transfer an action under Section 1404(a) after giving both parties notice and an

opportunity to be heard. See Lead Indus. Ass’n, Inc. v. Occupational Safety & Health Admin., 610

F.2d 70, 79 n.17 (2d Cir. 1979). See generally Wright & Miller, Federal Practice and Procedure

§ 3844 (4th ed. 2013). “District courts have broad discretion in making determinations of

convenience under Section 1404(a) and notions of convenience and fairness are considered on a

case-by-case basis.” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006); see

also Lykes Bros. Steamship Co. v. Sugarman, 272 F.2d 679, 680 (2d Cir. 1959) (deciding whether

to order transfer is a matter “peculiarly one for the exercise of judgment by those in daily proximity

to these delicate problems of trial litigation”).

                Among the factors to be considered in determining whether to grant
                a motion to transfer venue “are, inter alia, (1) the plaintiff’s choice
                of forum, (2) the convenience of witnesses, (3) the location of
                relevant documents and relative ease of access to sources of proof,
                (4) the convenience of parties, (5) the locus of operative facts, (6)
                the availability of process to compel the attendance of unwilling
                witnesses, and (7) the relative means of the parties.”

N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010) (quoting

D.H. Blair, 462 F.3d at 106-07). Transfer is appropriate when clear and convincing evidence

weighs in its favor. See id. at 114.

        Nearly all the relevant factors listed above weigh in favor of transfer to the District of New

Jersey. First, the District of New Jersey is the most convenient forum for the witnesses and parties.

All defendants reside in New Jersey, and GEICO also has offices in New Jersey where the New

Jersey-based reimbursement requests were processed. See Liberty Mut. Ins. Co. v. Fairbanks Co.,


1
 It is undisputed that this action could have been brought in New Jersey, as all defendants reside there
and substantial events giving rise to the claims took place in New Jersey. See 18 U.S.C. § 1965(a); 28
U.S.C. § 1391(b)(1), (2). See generally Dealtime.com Ltd. v. McNulty, 123 F. Supp. 2d 750, 754-55
(S.D.N.Y. 2000).
                                                     5
17 F. Supp. 3d 385, 399 (S.D.N.Y. 2014) (“The convenience of the parties favors transfer when

transfer would increase convenience to the moving party without generally increasing the

inconvenience to the non-movant.”); Freeman v. Hoffmann-La Roche Inc., 2007 WL 895282, at

*2 (S.D.N.Y. Mar. 21, 2007) (parties’ residence within transferee forum favored transfer). Second,

relevant documents and other evidence are likely to be found in New Jersey, where Hackensack

Surgery, Western Janeda, and Star Health are headquartered and operate and GEICO has offices.

See Forsher v. J.M. Smucker Co., 2019 WL 235639, at *4-5 (E.D.N.Y. Jan. 16, 2019) (transfer to

forum where “misleading . . . statements or omissions were conceived” was appropriate when

considering potential “sources of proof”). Nevertheless, I do not weigh the location of documents

heavily in my analysis. See ESPN, Inc. v. Quiksilver, Inc., 581 F. Supp. 2d 542, 548 (S.D.N.Y.

2008) (“In an era of electronic documents, easy copying and overnight shipping, this factor

assumes much less importance than it did formerly.”). Third, as a large, nationwide insurance

company, GEICO will face no difficulty litigating in the District of New Jersey as opposed to the

Eastern District of New York.

       Significantly, “the locus of operative facts” is within the District of New Jersey. The

facility fee reimbursements requested by Hackensack Surgery all involve procedures performed in

New Jersey. While Hackensack Surgery “submitted more than 250 claims to GEICO under New

York automobile insurance policies,” which were processed by GEICO’s offices located within

the Eastern District of New York, Perdomo Decl. ¶ 7, the vast majority of fraudulent claims appear

to have little to no connection to this district. Indeed, GEICO’s argument that “more than 1/3 of

the total damages that GEICO seeks from the Hackensack Surgery Defendants” are based on New

York automobile insurance policies, Ltr. 3, ECF No. 55, obscures the fact that the bulk of the

more than $6,000,000 in damages sought in this action are based on conduct occurring in New



                                                6
Jersey. Other critical aspects of the alleged fraudulent scheme also took place in New Jersey, such

as Braver and Star Health’s arrangement to provide Yoo with an ownership interest in Hackensack

Surgery in exchange for referrals, and Hackensack Surgery’s subsequent failure to disclose that

arrangement to New Jersey authorities. See, e.g., Forsher, 2019 WL 235639, at *6 (district where

“strategic decisions” were made that “form[ed] the basis of Plaintiff’s claims” was “‘a locus of

operative facts”); Stoltz v. Fage Dairy Processing Indus., S.A., 2015 WL 5579872, at *9 (Sept. 22,

2015) (similar).

        The only factor possibly weighing against transfer is the plaintiff’s choice of forum. Even

so, “courts generally accord less deference to a plaintiff’s choice of forum when the forum does

not have a strong connection with the locus of the operative facts,” Ahmed v. T.J. Maxx Corp., 777

F. Supp. 2d 445, 451 (E.D.N.Y. 2011), and where the plaintiff resides outside of the district,

Rindfleisch v. Gentiva Health Sys., Inc., 752 F. Supp. 2d 246, 262 (E.D.N.Y. 2010). Accordingly,

this factor does not weigh strongly against transfer. Moreover, unlike Arabi v. Javaherian, 2014

WL 3892098, at *10 (E.D.N.Y. May 1, 2014), it cannot be said here “that the scales tip evenly,”

warranting “deference to the plantiff’s choice of forum.” Rather, the locus of facts is in New Jersey,

weighing heavily on the scales.

        Finally, transfer to the District of New Jersey is in the interests of justice. See generally

Wright & Miller, Federal Practice and Procedure § 3854 (4th ed. 2013). Specifically, “the locus of

operative facts as well as the interests of efficiency and fairness favor a [New Jersey] forum.” N.Y.

Marine & Gen. Ins. Co., 599 F.3d at 113. Moreover, the parties agree that New Jersey law governs

GEICO’s common law claims, 2 and GEICO further asserts claims under New Jersey statutes. See



2
 See, e.g., Mot. Dismiss 29-30 (citing New Jersey law), ECF No. 39-1; Opp. Br. 40-41, ECF No. 40 (not
disputing that New Jersey law applies; citing cases from various federal judicial districts, including New
Jersey).
                                                    7
Dealtime.com, 123 F. Supp. 2d at 757 (noting that where “issues will be governed by the state law

of one forum rather than the other, then the greater familiarity of the federal court sitting in that

forum militates somewhat in favor of transfer”). The applicable New Jersey law pertaining to

medical licensing and practice standards is of a decidedly local character, making venue in New

Jersey preferable where, as here, such claims predominate. 3

                                         CONCLUSION

       This action is transferred to the District of New Jersey.
       SO ORDERED.

                                                               Edward R. Korman
Brooklyn, New York                                             Edward R. Korman
August 8, 2019                                                 United States District Judge




3
 Plaintiff’s belated assertion that they “intend to seek leave to file a Second Amended Complaint”
that “will add a number of additional, New York-based Defendants” appears to be an attempt to
bolster their efforts to avoid a change of venue. See Ltr. 7, ECF No. 55. This does not seem to be
the appropriate purpose of yet another amended complaint.
                                                 8
